Judgment unanimously affirmed. Memorandum: We find that the proof at the Wade hearing was sufficient for the court to find an independent basis for an in-court identification (People v Adams, 53 NY2d 241), even though it is not disputed that the police display of photographs of suspects to the victim in this case was impermissible. We have examined defendant’s other contentions and find them without merit. (Appeal from judgment of Cattaraugus County Court, Crowley, J.—robbery, second degree.) Present—Dillon, P. J., Doerr, Denman, Boomer and Pine, JJ.